  Case 18-28244      Doc 54    Filed 10/23/20 Entered 10/26/20 06:50:34           Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.: 18-28244
WILLIAM & PAMELA FRANKLIN                   )               (Jointly Administered)
                                            )               Chapter: 13
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )               Joliet
               Debtor(s)                    )

                                   ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtors, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtors' Motion to Modify is GRANTED.

   It is hereby ORDERED that:

  1) The Debtors' Chapter 13 plan payment is decreased to $775.00 per month.

  2) The Debtors' Chapter 13 plan is allowed to last 84 months pursuant to the Coronavirus Air, Relief
and Economic Security Act.

  3) Debtors' Chapter 13 plan base shall remain the same.


                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: October 23, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
